                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

NATIONAL ROOFING INDUSTRY                        )
PENSION PLAN, et al.,                            )
                                                 )
               Plaintiffs,                       )
                                                 )
       v.                                        )             No. 4:18CV1862 JCH
                                                 )
TAYLOR ROOFING SOLUTIONS, INC., et               )
al.,                                             )
                                                 )
               Defendants.                       )


                               MEMORANDUM AND ORDER

       This matter is before the Court on Defendants’ Partial Motion to Dismiss and/or for More

Definite Statement for Failure to State a Claim upon which Relief can be Granted and Partial

Motion to Stay, filed February 11, 2019. (ECF No. 16). The motion is fully briefed and ready

for disposition.

                                            BACKGROUND

       Plaintiffs filed their original Complaint in this matter on October 30, 2018, in an effort to

collect fringe benefit contributions allegedly due and owing from Defendants pursuant to §§ 502

and 515 of the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §§

1132 and 1145, and Section 301 of the Labor Management Relations Act of 1947 (“LMRA”), 29

U.S.C. § 185. (ECF No. 1). Plaintiffs further sought to confirm an arbitration award and enforce

the collective bargaining agreement (“CBA”) pursuant to the Missouri Uniform Arbitration Act

and Section 301 of the LMRA.

       Plaintiffs filed their First Amended Complaint on December 17, 2018. (ECF No. 6). In

Count I of their First Amended Complaint, Plaintiffs allege Defendant Taylor Roofing Solutions,
Inc. has been a party to a CBA with Plaintiff United Union of Roofers, Waterproofers and Allied

Workers, Local No. 2 (“Roofers Local 2”) since at least August 22, 2017. (FAC, ¶¶ 5, 27).

Plaintiffs allege that although the CBA required Taylor Roofing Solutions to, among other

things, make monthly contributions to the Pension Plan, Education Plan, Supplemental Pension

Plan, Welfare Fund, and Apprentice Fund, and make monthly written reports to Plaintiffs, Taylor

Roofing Solutions has failed to make the required contributions, submit the required reports, or

submit to a payroll audit. (Id., ¶¶ 30-47). Plaintiffs thus maintain Taylor Roofing Solutions is in

breach of the CBA and in violation of Section 515 of ERISA, 29 U.S.C. § 1145. Plaintiffs seek

to hold Gerrit Yank, the sole owner of Taylor Roofing Solutions, personally liable for any and all

obligations incurred by Taylor Roofing Solutions.1 (Id., ¶¶ 14-16, 47-48). In Count II, Plaintiffs

seek to hold Defendants Capitol Roofing Solutions and Beltran Contractors liable for damages,

claiming they either have operated as a single enterprise and single employer with Taylor

Roofing Solutions, and/or each is the alter ego of the other. (Id., ¶¶ 49-53).

       Counts III and IV of Plaintiffs’ First Amended Complaint are brought solely by Roofers

Local 2. (FAC, ¶¶ 54, 76). Roofers Local 2 claims the CBA between itself and Taylor Roofing

Solutions required the submission of any disputes arising between the parties to the Roofers

Local 2 Joint Adjustment Board (“Joint Adjustment Board”). (Id., ¶ 56). The Joint Adjustment

Board then had the power to investigate claims and impose remedies, and decisions, awards and

orders of the Joint Adjustment Board were final and binding. (Id., ¶¶ 57, 58). Roofers Local 2

claims the Joint Adjustment Board held a hearing to decide a grievance filed by Roofers Local 2



1
 According to Plaintiffs, Taylor Roofing Solutions was administratively dissolved in the State of
Missouri on or about October 17, 2018, and in the State of Illinois on or about November 9,
2018. (FAC, ¶ 15). Plaintiffs maintain Gerrit Yank nevertheless continued to operate and carry
on business, in a manner other than for winding up and liquidating its affairs, under the name
Taylor Roofing Solutions after the dissolution. (Id., ¶ 16).


                                                -2-
against Taylor Roofing Solutions, and sustained the grievance in a unanimous decision dated

January 11, 2018. (Id.,¶¶ 60-65). The Joint Adjustment Board ordered Taylor Roofing Solutions

to submit to a payroll audit to determine the amount owed to Roofers Local 2. (Id., ¶¶ 66-68).2

Roofers Local 2 claims that despite this directive, Taylor Roofing Solutions has failed and

refused to provide all of the documents necessary for the completion of the payroll audit. (Id., ¶

71). In Counts III and IV, Roofers Local 2 thus requests that the Court confirm the arbitration

award, order an accounting and audit to determine the amounts due and owing, and award

Roofers Local 2 any and all available relief.

       As noted above, Defendants filed the instant motion on February 11, 2019. (ECF No.

16). Defendants claim (1) that Count I is subject to dismissal as it fails sufficiently to plead a

claim for personal liability against Gerrit Yank, (2) that Count II is subject to dismissal because

it improperly intertwines two distinct legal theories, single employer and alter ego relationship,

in a single count3, and (3) that Counts III and IV should be stayed pending determination of

charges currently pending before the National Labor Relations Board.

                                                DISCUSSION

       I.      Count I

       As noted above, in Count I of their First Amended Complaint Plaintiffs allege Taylor

Roofing Solutions has failed to make required contributions, submit required reports, or submit

to a payroll audit, and that Gerrit Yank, as sole owner of Taylor Roofing Solutions, should be

held personally liable for any and all obligations incurred by Taylor Roofing Solutions. In the

pending motion Defendants claim Count I is subject to dismissal, as it fails sufficiently to plead a



2
   The Joint Adjustment Board further held that Taylor Roofing Solutions, Capitol Roofing
Solutions, and Beltran Contractors were a single employer. (FAC, ¶ 65).
3
  In the alternative, Defendants request a more definite statement as to Counts I and II.


                                                 -3-
claim for personal liability against Gerrit Yank. Specifically, Defendants complain that as a

basis for holding Yank personally liable, Plaintiffs plead only “upon information and belief” that

he continued to operate and carry on Taylor Roofing Solutions’ business in a manner other than

for winding up and liquidating its affairs.

       Upon consideration, the Court will deny this portion of Defendants’ motion.            Both

Missouri and Illinois law provide that under certain circumstances, individuals who continue to

conduct business on behalf of a dissolved corporation may be held personally liable for

obligations incurred. See Mo. Rev. Stat. § 351.486.3; 805 ILCS 5/8.65(a)(3); 805 ILCS 5/3.20.

See also Local 513, Int’l Union of Operating Engineers, AFL-CIO v. Susie’s Const., Inc., 2010

WL 3724871, at *1 (E.D. Mo. Sept. 17, 2010); Laborers’ Pension Fund v. Nationwide

Environmental, 2011 WL 10755892, at *1 (N.D. Ill. Mar. 16, 2011). The Court finds Plaintiffs’

allegations with respect to Gerrit Yank’s actions post-dissolution, while sparse, are sufficient to

put Defendants on notice as to the factual basis for their claim against him. See Laborers’

Pension Fund, 2011 WL 10755892, at *1; Resolution Trust Corp. v. Fiala, 870 F.Supp. 962, 978

(E.D. Mo. 1994) (“[T]he Court finds that Plaintiff’s Complaint sets forth [its] allegations with

sufficient clarity that Defendant reasonably can be expected to frame a responsive pleading.”).4

       II.     Count II

       As noted above, in Count II of their First Amended Complaint Plaintiffs seek to hold

Defendants Capitol Roofing Solutions and Beltran Contractors liable for damages, claiming they

either have operated as a single enterprise and single employer with Taylor Roofing Solutions,

and/or each is the alter ego of the other. Defendants claim Count II is subject to dismissal as it



4
  The specific facts underlying Plaintiffs’ allegations regarding Mr. Yank may be explored in
discovery. See Iron Workers St. Louis Dist. Council Annuity Trust v. United Ironworkers, Inc.,
2015 WL 4775191, at *2 (E.D. Mo. Aug. 13, 2015).


                                               -4-
improperly intertwines two distinct legal theories, single employer and alter ego relationship, in a

single count. Defendants maintain Plaintiffs’ claims of single employer and alter ego present

different theories of liability, and thus must be separated or dismissed.

       “Although the single employer and alter ego doctrines are related, they are conceptually

distinct.” Iowa Exp. Distribution, Inc. v. NLRB, 739 F.2d 1305, 1310 (8th Cir. 1984) (citations

omitted).

               The single employer doctrine is a Board creation that treats two or more
       related enterprises as a single employer for purposes of holding the enterprises
       jointly to a single bargaining obligation or for the purpose of considering liability
       for any unfair labor practices….While the single employer doctrine focuses on
       whether two or more existing business entities should jointly be held to a single
       labor obligation, the alter ego doctrine focuses on whether one business entity
       should be held to the labor obligations of another business entity that has
       discontinued operations….The focus of the alter ego doctrine, unlike that of the
       single employer doctrine, is on the existence of a disguised continuance of a
       former business entity or an attempt to avoid the obligations of a collective
       bargaining agreement, such as through a sham transfer of assets. Unlawful
       motive or intent are critical inquiries in an alter ego analysis, inquiries which are
       wholly absent in a single employer analysis.

Id. at 1310-11 (internal quotation marks and citations omitted).

       Upon consideration the Court agrees that in Count II, Plaintiffs seek to assert two distinct

theories under the same count. The Court thus will grant Defendants’ motion for a more definite

statement with respect to Count II, and order Plaintiffs to replead the theories in separate counts.

See Board of Trustees of the Trucking Employees of North Jersey Welfare Fund, Inc. v. 160 East

22nd Street Realty, LLC, 2016 WL 4582046, at *8 (D. N.J. Sept. 2, 2016) (“To the extent Plaintiff

seeks to hold [Defendants] liable under both a single-employer theory and an alter-ego theory,

those theories must be pleaded in separate counts.”).

       III.    Counts III And IV




                                                -5-
       The Court has considered the arguments of the parties regarding Counts III and IV, and

finds that a stay of said counts is not warranted at this time.

                                              CONCLUSION

       Accordingly,

       IT IS HEREBY ORDERED that Defendants’ Partial Motion to Dismiss and/or for

More Definite Statement for Failure to State a Claim upon which Relief can be Granted and

Partial Motion to Stay (ECF No. 16) is GRANTED in part and DENIED in part, in accordance

with the foregoing.

       IT IS FURTHER ORDERED that Plaintiffs are granted until Friday, April 5, 2019,

within which to file a Second Amended Complaint.



Dated this 25th Day of March, 2019.



                                                   /s/ Jean C. Hamilton
                                                   UNITED STATES DISTRICT JUDGE




                                                 -6-
